     Case 1:20-cv-01236-NONE-HBK Document 17 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KEVIN POTTS,                                   Case No. 1:20-cv-01236-NONE-HBK
12                       Petitioner,                    ORDER DENYING PETITIONER’S MOTION
                                                        FOR AN EVIDENTIARY HEARING
13               v.
                                                        (Doc. No. 10)
14       J. GASTELO,
15                       Respondent.
16

17           Petitioner Kevin Potts, a state prisoner proceeding pro se, initiated this action on September

18   2, 2020 by filing a petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). On

19   September 6, 2020, Petitioner filed the instant motion, which the Court construes as requesting an

20   evidentiary hearing.1 (Doc. No. 10). The Court has not yet directed respondent to respond to the

21   petition.

22   1
      Petitioner captioned a previous pleading as a “Request for Evidentiary Hearing.” (See Doc. No.
23   2). Because Petitioner requested only appointment of counsel in the body of that pleading, the
     Court construed that pleading as a motion for appointment of counsel. (See Doc. No. 14).
24   Petitioner similarly captions this motion as a “Request for Evidentiary Hearing” and “Notice of
     Motion and Motion to Lodge Additional Information in Support of Habeas Petition; Supporting
25   Points and Authorities.” (Doc. No. 10 at 1). Having reviewed the body of the motion, the Court
26   does not construe the instant motion as including a request to amend the petition. The Court
     notes that Petitioner did separately file a Motion to Amend on December 4, 2020. (Doc. No. 12).
27   The Court will address petitioner’s request to amend his petition in a separate order. Petitioner is
     cautioned for future motions to only title his motion for the type of relief he requests in the body
28   of the motion.
                                                         1
     Case 1:20-cv-01236-NONE-HBK Document 17 Filed 12/11/20 Page 2 of 2


 1            An evidentiary hearing in a habeas proceeding is granted only under limited circumstances.

 2   See 28 U.S.C. § 2254(e)(2)(A)(ii). Because no response to the petition has yet been filed, it is

 3   premature to hold an evidentiary hearing. See Rules Governing Section 2254 Cases, R. 8(a).

 4            Accordingly, petitioner’s motion for an evidentiary hearing (Doc. No. 10) is DENIED

 5   without prejudice as premature.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      December 11, 2020
 9                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
